Citation Nr: 1132744	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  03-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for asthma.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right hand injury.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to September 1970.

The Veteran's wife has been designated his fiduciary for purposes of receiving VA monetary benefits.

This appeal has a long history, having been before the Board of Veterans' Appeals (Board) in June 2004, September 2005, May 2007, and July 2008.  Unfortunately, at some point in the process, the Veteran's claims file, including his original service medical records, early rating decisions, and other medical evidence, was misplaced.  The May 2007 Board remand was focused solely upon the attempt to locate the original file, and, if that failed, upon the actions needed to recreate as much of the original file as possible.

In the May 2007 remand, the Board ordered the AMC to check all known locations where the Veteran's claims file may have been misplaced.  All locations except one, the AMC itself, were checked without success.  

In July 2008, the Board again remanded the Veteran's claim so that the AMC could be searched.  The remand also directed that if the missing records were not located certain actions should be taken to rebuild/recreate the Veteran's claims file to the greatest extent possible.  Unfortunately, the missing records were not located; however, the Board's requests were substantially complied with, and numerous medical records were obtained in an effort to rebuild the claims file.  Therefore the Board may proceed with its adjudication of this claim.

The Board sincerely regrets the loss of the Veteran's original claims file, and because many of documents from that file are missing and no longer of record, the Board recognizes that it has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995). 

In a September 2010 rating decision, the Veteran was granted service connection for schizophrenia.  As such, that issue is no longer before the Board. 

Additionally, in the September 2005 Board decision, it was noted in the Introduction that the Veteran had requested to withdraw the issue of entitlement to service connection for gonorrhea, and the issue was no longer considered to be before the Board.  In May 2007, the Board remanded three issues (involving psychiatric, asthma, and hand claims), and it is noted that service connection for gonorrhea was specifically, and appropriately, omitted from the issues on appeal.  In July 2008, the Board remanded the Veteran's claim, but in so doing the issue of service connection for gonorrhea was inexplicably listed on the cover page.  This was improper, since the issue of gonorrhea had been withdrawn, and the Board therefore lacked any jurisdiction to adjudicate such an issue.  As such, because the issue of entitlement to service connection for gonorrhea was previously withdrawn, it is not considered to be before the Board, and therefore it will not be discussed.

The issue of a total disability rating based on individual unemployability (TDIU) was raised in a September 2010 statement but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The issue of entitlement to service connection for a hand condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's enlistment physical indicated that the Veteran had experienced asthma throughout his childhood.

2.  The Veteran is not entitled to the presumption of soundness with regard to asthma.

3.  The evidence does not show that the Veteran's asthma, which existed prior to service, was permanently worsened during his time in service.


CONCLUSION OF LAW

Criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, it appears that the Veteran's claim for service connection for both bronchial asthma and for a hand condition were previously denied by a September 1971 rating decision which apparently was not appealed.  However, as noted in the Introduction, the Veteran's original claims file was lost and has been reconstructed to the extent possible.  Fortunately, a voluminous amount of medical treatment records and other evidence has been associated with the claims file.  Unfortunately, much of this medical evidence is dated subsequent to September 1971, and documents such as the initial rating decision have been lost and cannot be replaced.  

Given the loss of part of the Veteran's original claims file and the reconstruction that has taken place, the Board has concluded, without reaching a decision as to whether new and material evidence has been submitted, that it would be manifestly unfair not to reopen the Veteran's claims and adjudicate these issues on the merits.  As such, the Veteran's claims of entitlement to service connection for asthma and for a hand disability are reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A veteran who served during wartime service after December 31, 1946 is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Asthma

In a July 2005 substantive appeal, the Veteran asserted that he was seen for bronchial asthma while in service, and he reported being treated at the dispensary in Vietnam.  The Veteran indicated that he has continued to have asthma to this day.

Many service treatment records may have been lost, but several are still of record.  One of those documents is the Veteran's enlistment physical which shows that at entry into service in 1969, the Veteran reported that he had experienced asthma since childhood; a revelation which was clearly noted on his enlistment physical, although the Veteran's lungs were found to be normal at that time.  The Veteran has reported being treated for asthma while serving in Vietnam, but unfortunately no records of any such treatment are contained in the Veteran's claims file.  Aside from the enlistment physical, only a few service treatment records are still of record.  These records include the second page of the Veteran's separation physical, and a DD Form 1811, (Physical and Mental Status On Release From Active Service,) completed in September 1970, that contains a PULHES profile that was completed at the time of separation.  A "PULHES" profile is a military evaluation that reflects the overall physical and psychiatric condition of a soldier on a scale of 1 (high level of medical fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in military service).  The "P" in the PULHES acronym stands for physical capacity or stamina, and would include the respiratory system.   

Shortly after separating from service, in October 1970, the Veteran filed a claim for asthma, and for a number of other disabilities including those from being hit by a car approximately a month after discharge.  The Veteran reported at that time having been treated in Vietnam for asthma in approximately December 1969 (but as noted above no records from that alleged treatment are available).

Treatment records from as early as October 1970 have been obtained.  In October 1970, the Veteran was hit by a motor vehicle, causing knee, hip and back problems.  However, there is no mention of any asthma in the post-accident records.

In March 1971, the Veteran was seen at the VA medical center in San Juan.  It was noted that he complained of an injury to his right hand, as well as a head injury, a chest lesion, a leg fracture, and nervousness.  However, it is noted that these complaints occurred after the Veteran was struck by a car. 

In April 1972, the Veteran sought treatment complaining of asthma and multiple body pains.  In a treatment record dated April 18, 1972, the Veteran reported that he was hospitalized in Vietnam with "asthma."  However, the Veteran also stated at that time that he was going to kill someone and was treated with Thorazine.

In December 1972, the Veteran was noted to have bronchial asthma.  However, it was also noted that the Veteran was a significant smoker who consumed upwards of two packs per day.

In a February 1973 rating decision concerning schizophrenia, it was noted that the Veteran had been treated for asthma while hospitalized for schizophrenia in 1972.  In fact, in the hospitalization record, the Veteran was noted to have a psycophysiologic respiratory disorder, which was also thought might be asthma.

In a November 1999 treatment record, the Veteran was noted to have severe persistent asthma.  

As documented by the Veteran's enlistment physical, his asthma clearly existed prior to his entry into military service.  Asthma was specifically noted on the Veteran's enlistment physical and recorded by the medical officer who completed the physical.  Thus, because this condition was noted at entry, the Veteran is not entitled to the presumption of soundness, and therefore in order to achieve service connection, he must establish that his asthma was permanently 
aggravated by his time in service.  For the following reasons, the Board concludes that the Veteran has not established such aggravation occurred.

As indicated above, although the Veteran's entire separation physical is not of record, a document dated in September 1970 (the month the Veteran was separated from service) is of record which noted that the Veteran's PULHES profile.  This included a "P1" designation, which would reflect that at separation the Veteran was considered to have good muscular development with the ability to perform maximum effort for indefinite periods.  Therefore, because the Veteran received this designation, it is reasonable to conclude that at separation he was not having asthma problems.

It is also noted that the second page of the Veteran's separation physical is of record, and the only defect listed was a granuloma in the right lung on x-ray.  No asthma was reported, and the Veteran was found qualified for separation.

While the Veteran has reported being hospitalized for asthma while in Vietnam, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  In this case, as was shown at the time of separation, the Veteran was not having asthma problems as indicated by his "P1" designation.  Therefore, even if the Veteran was treated for asthma in service, as he has alleged, the fact remains that treatment alone is insufficient to establish aggravation, since a temporary flare-up is not considered to be aggravation for service connection purposes.

Following service, it is acknowledged that the Veteran has continued to have asthma, and his condition may even have worsened since service.  However, the fact that the Veteran still has asthma does not show that it was permanently aggravated by his military service.

The Board has carefully considered the Veteran's assertions that he had asthma during service, and lay testimony is competent to establish the presence of observable symptomatology and may provide in certain circumstances sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran has reported only that he received treatment during service for asthma.  However, his statements have not addressed the fact that he received in a P1 designation at time of separation.  Therefore, the Veteran's statements alone are insufficient to show permanent aggravation of his pre-existing asthmatic condition.

Given this conclusion, the criteria for service connection have not been met and the Veteran's claim is therefore denied.





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for asthma.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

While the Veteran has not been provided with a VA examination, the Board finds that the evidence does not suggest that the Veteran's asthma may have been aggravated by service, and therefore no examination is warranted.

It is noted that the Veteran's claims file had to be rebuilt in this case.  The RO has obtained more than 35 years of VA treatment records, beginning in 1970.  A number of old rating decisions and several service treatment records have also been obtained.  The Veteran has also been informed that any evidence in his possession should be submitted. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for asthma is denied.


REMAND

In this case, the Veteran asserts that he was treated for a right hand injury while serving in Vietnam, and he contends that he now has the same problem with his hand swelling that he remembered having in service.  

Service treatment records have largely been lost.  However, from the records that are available, it is noted that the Veteran did receive a "U1" on his PUHLES profile at the time of separation.  The "U" stands for upper extremities and addresses strength, range of motion, and general efficiency of upper arm, shoulder girdle, and upper back, including cervical and thoracic vertebrae.  A "U1" is assigned when there is no loss of digits or limitation of motion; no demonstrable abnormality; and the ability to do hand to hand fighting.  As such, such an assignment would suggest that no significant hand injury was present at separation.  It is also noted that the second page of the Veteran's separation physical is of record, and the only defect listed was a granuloma in the right lung on x-ray.  There was no hand injury noted, and the Veteran was found qualified for separation.

Post-service treatment records from as early as October 1970 have been obtained, which reveal that in October 1970, the Veteran was hit by a motor vehicle, injuring his knee, hip and back, but there is no mention of any hand problems in the post-accident records.  

In October 1970, the Veteran filed a claim for a hand injury, and he reported receiving treatment for his hand in December 1969 or January 1970 while in Vietnam.  In April 1972, the Veteran sought treatment complaining of multiple body pains, but again his hand was not specifically discussed.

As such, there is some evidence that some hand treatment was rendered in service.

Following service, no hand problems are noted for a number of years after service.  For example, in an April 2002 treatment record, the Veteran's current health problems were listed.  These numbered 10, but no problems involving the hand were noted.  Similarly, in a September 2003 treatment record, it was noted that the Veteran's upper extremities were essentially within normal limits.

However, more recently some indication of right hand problems has been advanced.

In July 2007, the Veteran complained of a cyst on his right wrist; in February 2008, a statement was submitted from the Veteran's wife indicating that he was taking tramadol for pain in his hand; and in June 2007, the Veteran was diagnosed with arthritis in his right hand/wrist.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.
 
Here, there is some indication of an injury or at least treatment in service, and there is evidence of a current disability.  In these circumstances, an examination and medical opinion should be sought as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hand examination. The Veteran's claims file should be provided to the examiner.  The examiner should diagnose any current right hand disability (to include arthritis and a cyst), and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any currently diagnosed hand disability either began during or was otherwise caused by the Veteran's military service.  A complete rationale should be provided for any opinion expressed. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


